NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 29 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEFAN MATTHEW WILCOX,                          No.    20-56343

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-00622-GW-FFM
 v.

CITY OF LOS ANGELES; et al.,                    MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                           Submitted August 26, 2022**


Before: WALLACE, FERNANDEZ, and SILVERMAN, Circuit Judges

      Stefan Wilcox appeals pro se from the district court’s orders granting the

City of Los Angeles, the Los Angeles Police Department, and officer Erik

Miranda’s motion to dismiss, entering summary judgment in favor of the County

of Los Angeles and the Los Angeles County Sheriff’s Department, and granting


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the County of Los Angeles, the Los Angeles County Probation Department, and

probation officers Scott Arnow and Jose Perez’s motion to dismiss. We review de

novo a district court’s dismissal of a plaintiff’s complaint for failure to state a

claim under Rule 12(b)(6). Prodanova v. H.C. Wainwright & Co., LLC, 993 F.3d

1097, 1105 (9th Cir. 2021). We review de novo a district court’s summary

judgment. Living Designs, Inc. v. E.I. Dupont de Nemours & Co., 431 F.3d 353,

360 (9th Cir. 2005). We have jurisdiction under 28 U.S.C § 1291, and we affirm.

      The district court properly dismissed Wilcox’s claims against the City of Los

Angeles, the Los Angeles Police Department, and officer Erik Miranda because the

claims were wholly dependent upon a fourth amendment wrongful or false arrest

showing, and the probable cause determination made by the preliminary hearing

criminal trial court could not be relitigated in the district court. See Wige v. City of

Los Angeles, 713 F.3d 1183, 1185 (9th Cir. 2013) (holding that, as a general rule,

the requirements for issue preclusion in California “will be met when courts are

asked to give preclusive effect to preliminary hearing probable cause findings in

subsequent civil actions for false arrest and malicious prosecution”).

      The district court properly granted summary judgment in favor of the

County of Los Angeles and the Los Angeles County Sheriff’s Department on

Wilcox’s claim for deprivation of civil rights under 42 U.S.C. § 1983 because there

was no evidence in the summary judgment record of a policy, custom or practice of



                                            2
the Los Angeles County Sheriff’s Department to deprive inmates of their civil

rights. See Connick v. Thompson, 563 U.S. 51, 60 (2011) (holding that “[p]laintiffs

who seek to impose liability on local governments under § 1983 must prove that

‘action pursuant to official municipal policy’ caused their injury”), quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978).

      The district court properly granted summary judgment in favor of the

County of Los Angeles and the Los Angeles County Sheriff’s Department on

Wilcox’s claims for deprivation of civil rights under 42 U.S.C. §§ 1985(3) and

1986 because there was no evidence in the summary judgment record of a

conspiracy to deprive Wilcox of his civil rights. See United Bhd. of Carpenters &

Joiners of Am., Loc. 610, AFL-CIO v. Scott, 463 U.S. 825, 828–29 (1983) (holding

that to state a violation of § 1985(3), “the plaintiff must allege and prove four

elements,” including “a conspiracy”); Karim-Panahi v. Los Angeles Police Dep’t,

839 F.2d 621, 626 (9th Cir. 1988) (holding that “[a] claim can be stated under

section 1986 only if the complaint contains a valid claim under section 1985”).

      The district court properly granted summary judgment in favor of the

County of Los Angeles and the Los Angeles County Sheriff’s Department on

Wilcox’s state law claim for vicarious liability under Cal. Gov’t Code § 815.2

because Wilcox failed to comply with the California Tort Claims Act in connection

with the claim. Wilcox’s complaint did not fairly reflect his state law claim for



                                           3
vicarious liability against the County of Los Angeles and the Los Angeles County

Sheriff’s Department. See Stockett v. Ass’n of Cal. Water Agencies Joint Powers

Ins. Auth., 34 Cal. 4th 441, 447 (2004) (holding that for complaints brought

according to Cal. Gov’t Code § 945.4, “the facts underlying each cause of action in

the complaint must have been fairly reflected in a timely claim.”).

      The district court properly dismissed Wilcox’s claims for deprivation of civil

rights under 42 U.S.C. §§ 1983, 1985(3), and 1986 against the County of Los

Angeles, the Los Angeles County Probation Department, and probation officers

Scott Arnow and Jose Perez because Wilcox failed to allege sufficiently any

evidence of a policy, custom or practice of the county defendants to deprive

inmates of their civil rights, see Connick, 563 U.S. at 60, and Wilcox failed to

allege sufficiently any evidence of a conspiracy to deprive Wilcox of his civil

rights, see United Bhd., 463 U.S. at 828–29; Karim-Panahi, 839 F.2d at 626.

      The district court did not abuse its discretion in dismissing Wilcox’s state

law claims of vicarious liability under Cal. Gov’t Code § 815.2 against the County

of Los Angeles, the Los Angeles County Probation Department, and probation

officers Scott Arnow and Jose Perez because the claims were duplicative of

Wilcox’s state law claims of vicarious liability against the County of Los Angeles

and the Los Angeles County Sheriff’s Department. See Adams v. California Dep’t

of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007) (holding that a “district court



                                          4
may exercise its discretion to dismiss a duplicative later-filed action”).

      The district court did not abuse its discretion in dismissing Wilcox’s claims

without leave to further amend because Wilcox was granted leave to amend on

multiple occasions but failed to show that further amendment would not be futile.

See Nguyen v. Endologix, Inc., 962 F.3d 405, 420 (9th Cir. 2020) (“[W]here the

plaintiff has previously been granted leave to amend and has subsequently failed to

add the requisite particularity to its claims, the district court’s discretion to deny

leave to amend is particularly broad.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            5